MEMORANDUM **
Agustín Mafuri, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due process violations. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny in part and dismiss in part the petition for review.
Mafuri contends that the IJ violated his due process rights by speculating, interrupting his testimony, and intimidating him. Mafuri failed to demonstrate that additional testimony may have affected the outcome of the proceedings or that he was otherwise prejudiced by the IJ’s conduct. See id. at 971 (requiring prejudice for a due process violation).
We lack jurisdiction to review the BIA’s discretionary determination that Mafuri failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.